IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00172-CR

TITA YVETTE EASLEY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-555-C2


                           MEMORANDUM OPINION


       A jury found Appellant Tita Yvette Easley guilty of aggravated assault with a

deadly weapon and injury to a child and assessed her punishment, enhanced by

previous felony convictions, at life imprisonment for each offense, to run concurrently.

Easley appealed.

       Easley’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
18 L. Ed. 2d 493 (1967). Although informed of her right to do so, Easley did not file a pro

se response to the Anders brief.

        In an Anders case, we must, “after a full examination of all the proceedings, …

decide whether the case is wholly frivolous.” Id. at 744, 87 S.Ct. at 1400; accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988). We have conducted

an independent review of the record, and because we find this appeal to be wholly

frivolous, we affirm the judgment.

        We grant appointed counsel’s motion to withdraw from representation of Easley.

Notwithstanding this grant, appointed counsel must send Easley a copy of our decision,

notify her of her right to file a pro se petition for discretionary review, and send this

Court a letter certifying counsel’s compliance with Texas Rule of Appellate Procedure

48.4. TEX. R. APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex. Crim.

App. 2006).


                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 14, 2013
Do not publish
[CRPM]



Easley v. State                                                                         Page 2